Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing on 1-26-2021. Claims 1-5, 8-9, 11-13, 20, 23, 25-28 and 31-32 are pending and have been considered below.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Glueck on 2-4-2021.

Please amend claims 1, 13, 20 and 23 as follows: 

1. (Currently Amended) An information processing method for creating an album, the method comprising:
dividing a plurality of images into a plurality of first image groups based on shooting times of the plurality of images;
increasing, in a case where a number m, where m is a positive integer, of the plurality of first image groups is smaller than a number n, where n is a positive integer, of pages of the album, the number of the plurality of first image groups based on the number of pages of the album; 
decreasing, in a case where the number m of the plurality of first image groups is larger than the number n of pages of the album, the number of the plurality of first image groups based on the number of pages of the album; 
selecting at least one image from each of a plurality of image groups obtained by the increasing or the decreasing, wherein each of the plurality of image groups is assigned to one of a plurality of templates of the number of pages of the album; 
laying out, for each of the plurality of templates, the at least one image selected in the selecting from an image group, of the plurality of image groups, that corresponds to the template; [[,]] and
displaying, on a display, the laid-out at least one image,

(1) performing dividing processing that divides the plurality of images into a plurality of second image groups, a number N of the plurality of second image groups being larger than the number n of pages of the album; 
(2) performing deleting processing that deletes, in a case where at least one second image group of the plurality of second image groups has a degree of importance that is lower than a predetermined degree, the at least one second image group from the plurality of second image groups,
(3) performing, after deleting processing, combining processing that combines groups with each other in the plurality of second image groups so that the number of the plurality of second image groups becomes the number n, and
(4) performing determining processing that determines whether each of the plurality of second image groups that have undergone the combining processing satisfies a predetermined condition regarding a degree of importance,
wherein, in a case where at least one of the plurality of second image groups that have undergone the combining processing does not satisfy the predetermined condition, the number N of the plurality of second image groups is set as N+1, and then the flow of processing (1) to (4) are performed again, and
wherein, in a case where the plurality of second image groups that have undergone the combining processing satisfies the predetermined condition, the selecting of at least one image from each of the plurality of image groups obtained by the increasing or the decreasing is performed.


13. (Currently Amended) An information processing apparatus for creating an album, the apparatus comprising:
a division unit configured to divide a plurality of images into a plurality of first image groups based on shooting times of the plurality of images;
a control unit configured to (a) increase, in a case where a number m, where m is a positive integer, of the plurality of first image groups is smaller than a number n, where n is a positive integer, of pages of the album, the number of the plurality of first image groups based on the number of pages of the album, (b) decrease, in a case where the number m of the plurality of first image groups is larger than the number n of pages of the album, the number of the plurality of first image groups based on the number of pages of the album, (c) select at least one image from each of a plurality of image groups obtained by the increasing or the decreasing, wherein each of the plurality of image groups is assigned to one of a plurality of templates of the number of pages of the album, [[and]] (d) lay out, for each of the plurality of templates, the at least one image selected in the selecting from an image group, of the plurality of image groups, that corresponds to the template, and (e) display, on a display, the laid-out at least one image,
wherein in a case where the number m of the plurality of first image groups is smaller than the number n of pages of the album, the increasing comprises a flow of processing including:
(1) performing dividing processing that divides the plurality of images into a plurality of second image groups, a number N of the plurality of second image groups being larger than the number n of pages of the album; and
(2) performing deleting processing that deletes, in a case where at least one second image group of the plurality of second image groups has a degree of importance that is lower than a predetermined degree, the at least one second image group from the plurality of second image groups,
(3) performing, after deleting processing, combining processing that combines groups with each other in the plurality of second image groups so that the number of the plurality of second image groups becomes the number n, and
(4) performing determining processing that determines whether each of the plurality of second image groups that have undergone the combining processing satisfies a predetermined condition regarding a degree of importance, 
wherein, in a case where at least one of the plurality of second image groups that have undergone the combining processing does not satisfy the predetermined condition, the number N of the plurality of second image groups is set as N+1, and then the flow of processing (1) to (4) are performed again, and
wherein, in a case where the plurality of second image groups that have undergone the combining processing satisfies the predetermined condition, the selecting of at least one image from each of the plurality of image groups obtained by the increasing or the decreasing is performed.

20. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to function, for creating an album, so as to:
divide a plurality of images into a plurality of first image groups based on shooting times of the plurality of images;
increase, in a case where a number m, where m is a positive integer, of the plurality of first image groups is smaller than a number n, where n is a positive integer, of pages of the album, the number of the plurality of first image groups based on the number of pages of the album; 
decrease, in a case where the number m of the plurality of first image groups is larger than the number n of pages of the album, the number of the plurality of first image groups based on the number of pages of the album; 
select at least one image from each of a plurality of image groups obtained by the increasing or the decreasing, wherein each of the plurality of image groups is assigned to one of a plurality of templates of the number of pages of the album; 
lay out, for each of the plurality of templates, the at least one image selected in the selecting from an image group, of the plurality of image groups, that corresponds to the template; [[,]] and
display, on a display, the laid-out at least one image,
wherein in a case where the number m of the plurality of first image groups is smaller than the number n of pages of the album, the increasing comprises a flow of processing including:
(1) performing dividing processing that divides the plurality of images into a plurality of second image groups, a number N of the plurality of second image groups being larger than the number n of pages of the album;
(2) performing deleting processing that deletes, in a case where at least one second image group of the plurality of second image groups has a degree of importance that is lower than a predetermined degree, the at least one second image group from the plurality of second image groups,
(3) performing, after deleting processing, combining processing that combines groups with each other in the plurality of second image groups so that the number of the plurality of second image groups becomes the number n, and
(4) performing determining processing that determines whether each of the plurality of second image groups that have undergone the combining processing satisfies a predetermined condition regarding a degree of importance,
wherein, in a case where at least one of the plurality of second image groups that have undergone the combining processing does not satisfy the predetermined condition, the number N of the plurality of second image groups is set as N+1, and then the flow of processing (1) to (4) are performed again, and
wherein, in a case where the plurality of second image groups that have undergone the combining processing satisfies the predetermined condition, the selecting of at least one image from each of the plurality of image groups obtained by the increasing or the decreasing is performed.



23. (Cancelled)

 
[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1-5, 8-9, 11-13, 20, 25-28 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Kita (20120236176 A1), Momoki et al. ("Momoki" 20150093034 A1), Isomura et al. ("Isomura" 20080049976 A1), Murata et al. ("Murata" 20150189107 A1), Yamaji et al. ("Yamaji" 20130004073 A1) and Fisher et al. ("Fisher" 6771801 B1) disclose an album creation system; However Kita, Momki, Isomura, Murata, Yamaji and Fisher singularly or in combination, still fail to anticipate or render all of the above recited limitations including the flow of execution where the system determines groups and further increases grouping above page count obvious. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        2-11-2021